

116 HR 4943 IH: Ensuring Linguistic Excellence and Vocational Aptitude by Teaching English Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4943IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mrs. Murphy of Florida (for herself and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to provide that children who have
			 relocated from Puerto Rico to the States are fully considered for purposes
			 of State allotments under the English Language Acquisition grants.
	
 1.Short titleThis Act may be cited as the Ensuring Linguistic Excellence and Vocational Aptitude by Teaching English Act or the ELEVATE Act. 2.Treatment of Puerto Rico with respect to allotments for English Language Acquisition grants (a)Treatment of Migrants from Puerto RicoSection 3201(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7011(5)) is amended—
 (1)in subparagraph (B), by inserting in which the primary language of instruction in public elementary schools and secondary schools is English after any State; and
 (2)in subparagraph (C), by inserting , other than Puerto Rico, after States. (b)ApplicabilityThe amendments made by subsection (a)—
 (1)may only apply to fiscal years 2020 and 2021 if the Secretary of Education determines that the application of such amendments will not result in a State receiving an allotment under title III of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6801 et seq.) for such fiscal year that is less than the allotment such State received under such title in fiscal year 2019; and
 (2)shall apply beginning on and after October 1, 2021. 